UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1536



HIWOT WOREDE,

                                                        Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-416-564)


Submitted:   November 26, 2003            Decided:   April 28, 2004


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, L.L.C., Atlanta, Georgia,
for Petitioner. Peter D. Keisler, Assistant Attorney General, Carl
H. McIntyre, Jr., Senior Litigation Counsel, Patricia A. Smith,
Civil Division, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Hiwot Worede, a native and citizen of Ethiopia, petitions

for   review    of   an   order     of   the    Board   of    Immigration    Appeals

(“Board”) affirming an immigration judge’s ruling and denying

relief on her application for asylum and withholding of removal.

We find that the Board’s conclusion that Worede failed to establish

past persecution or a well-founded fear of future persecution as

necessary      to    qualify   for       relief      from    deportation    was   not

“manifestly contrary to the law and an abuse of discretion.”                        8

U.S.C. § 1252(b)(4)(D) (2000); INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992); Huaman-Cornelio v. Bd. of Immigration Appeals, 979 F.2d

995, 999 (4th Cir. 1992).

            Accordingly,       we    deny      the   petition   for   review.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         - 2 -